ROBERTSON, Justice,
dissenting.
No matter how much the majority strains at changing the posture of this case, their efforts are in vain. In reversing this judgment the majority fails to follow established precedent and, without any record to support appellant's allegations, the majority finds appellant’s challenge to the “fundamental fairness” of the entire trial sufficient to order a new trial. I dissent.
At the close of the evidence, the trial court submitted five questions to the jury: (1) whether Dr. Reisman failed to disclose the risks and hazards of the treatment, (2) was such a proximate cause; (3) was Dr. Reisman negligent, (4) was such a proximate cause, and (5) damages suffered— submitted in 10 elements. The jury failed to find lack of informed consent, failed to find negligence and answered each of the ten elements of damages “0”. Judgment was signed on August 11, 1989, and appellant filed her motion for new trial on September 1, 1989. In her motion for new trial she complained of: two matters concerning voir dire, two matters concerning evidence — admitted on one occasion and rejected on the other, the failure of the jury to find lack of informed consent was against the great weight of the evidence, and outside influence (a newspaper advertisement) upon the jury. Appellee filed a response to the motion for new trial on September 27th and the docket sheet reveals that the motion for new trial was heard on September 29th, and denied October 2nd. On October 27th, appellant gave notice of appeal, filed her appeal bond, and requested the court reporter to prepare the transcription of the evidence. On or about December 5, 1989, the court reporter informed all counsel that “at least half of her notes” were missing. Appellant’s motion, filed in this court, to reverse and remand, and opposed by appellee on the same basis on which he now opposes a reversal, was denied.
The majority errs in ordering a reversal of the lower court’s judgment because by failing to complain of the jury’s finding of no damages in her motion for new trial appellant has, as a matter of law, waived any error occurring at trial. As Chief Justice Tunks of this court stated in Lewis v. Isthmian Lines, Inc., 425 S.W.2d 893 (Tex.Civ.App.—Houston [14th Dist.] 1968, no writ):
Since the jury found that the plaintiff sustained no damage from his injury, errors, if there were any, as to the issues on liability were immaterial and harmless unless the finding of no damage be set aside, (citing cases) Those cases are holdings to the effect that errors in findings of no damage are not harmful where other findings show no liability. On the reasoning of those cases, we hold that the errors here, if any, on the findings of no liability are harmless where, *827as here, there is an unchallenged finding of no damages.
We treat this jury’s finding of no damage as unchallenged because it was not challenged by any proper assignment of error in the plaintiffs motion for new trial.
There is an unbroken line of cases announcing the same rule. For example, see: Easley v. Castle Manor Nursing Home, 731 S.W.2d 743 (Tex.App.—Dallas 1987, no writ); MPI, Inc. v. Dupre, 596 S.W.2d 251 (Tex.Civ.App.—Fort Worth 1980, writ ref'd n.r.e.); Roever v. Delaney, 589 S.W.2d 180 (Tex.Civ.App.—Fort Worth 1979, no writ); Mitchell v. Chaparral Chrysler-Plymouth Sales, Inc., 572 S.W.2d 359 (Tex.Civ.App.—Fort Worth 1978, writ ref'd n.r.e.); Wooley v. West, 575 S.W.2d 659 (Tex.Civ.App.—Fort Worth 1978, writ ref’d n.r.e.).
All of these cases are bottomed upon Southern Pine Lumber Co. Andrade, 132 Tex. 372, 124 S.W.2d 334 (1939). It is interesting to note that in Sharpe v. Saf-way Scaffolds Co. of Houston, 687 S.W.2d 386 (Tex.App.—Houston [14th Dist.] 1985, no writ), Chief Justice Brown of this court opined that the supreme court should reconsider the automatic application of the rule of Southern Pine but until it did so “we are bound by it and by the previous decisions of this Court.”
The majority says this ease does not fall within the rule of these cases “because Wilkins has challenged the jury’s finding.of zero damages on appeal.” The majority reaches this conclusion because it reasons that since appellant challenges the “prejudice during voir dire and prejudice in the exclusion of evidence” both could “potentially contaminate the entire ease, including the jury’s damage findings.” The fact is that appellant has not raised a point in her brief which relates to the jury’s finding of no damages. “For this reason, too, the verdict in this respect is final, so that any error in the verdict on the liability issues would be harmless.” Lewis, supra at 895. See also: Crain v. Hill County, 613 S.W.2d 367 (Tex.Civ.App.—Waco 1981, writ ref’d n.r.e.) and Rancho Camille, S.A. v. Beachum, 596 S.W.2d 632 (Tex.Civ.App. —Waco 1980, no writ) (findings of fact not challenged by proper assignment of error on appeal are binding on the parties and the court.). Appellant’s inability to obtain a statement of facts is inconsequential and irrelevant.
At oral argument, appellant for the first time cited Babcock v. Northwest Memorial Hospital, 767 S.W.2d 705 (Tex.1989) and Garcia v. Central Power & Light Co., 704 S.W.2d 734 (Tex.1986), stating that each of the cases had undermined the rule above-stated. Reliance upon those cases is disingenuous at best. However, the majority has seized upon them and, while not going to the extent that appellant did, has found comfort in them. Again, the majority is in error. In neither Babcock nor Garcia did the appellee challenge the court’s consideration of the issue raised by appellant on the ground that appellant had waived consideration of the issue because the appellant had failed to properly assign error on damages in the motion for new trial. While I agree the court of appeals and/or the supreme court, without a challenge by the appellee, could have raised the issue on its own, the fact is that neither court did so in either case. To now assert that either or both of the cases weaken the well-established rule discussed above is, in my view, preposterous.
Appellant has coined a tricky phrase— “fundamental unfairness” — which the majority grabs and thereby carves an exception to the “no appeal of zero damage finding, no reversal.” First, the “fundamental unfairness” is outside the record because there is nothing in this record to support the claim. Second, there is no exception, nor should there be, to the rule. The Fort Worth court succinctly stated the reason in Roever, supra. There the appellant did not complain of the jury’s finding of no damages. The court held that the appellant was simply not entitled to any relief because “he is before the appellate court complaining of matters which occurred at trial, while at the same time conceding that he has suffered no harm." (emphasis added.)
*828Appellant’s fundamental unfairness argument is hollow. If there is any unfairness worked to appellant, it results from appellant’s failure to comply with Tex.R. Civ.P. 324. It plainly requires certain complaints to be raised in a motion for new trial. Having failed to complain of no damages precludes relief on any issue for the simple reason that the no damage finding is final.
Appellant is not due a reversal of the trial court judgment. The well established rule discussed above would apply to this case just as surely if there were a complete statement of facts before this court. The loss of a portion of the statement of facts is a red herring. In the context in which the case comes to us, it is totally immaterial.
The judgment should be affirmed.